Citation Nr: 1812921	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the overpayment in the amount of $24,068.00 created by the award action of October 8, 2014 is correct.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to February 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision of the Milwaukee Pension Center located at the Milwaukee RO.  The appellant currently resides in the state of Kentucky.  Jurisdiction of the claims file is otherwise with the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board notes that in his April 2016 substantive appeal, the Veteran requested a Board hearing and later specifically requested a videoconference hearing.  However, as the Veteran is withdrawing the claim on appeal, that hearing request is also deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In January 2018, prior to the promulgation of an appellate decision, the Veteran, withdrew from appeal the claim regarding whether the award processed on October 8, 2014 that established the debt of $24,068.00 is correct. 


CONCLUSION OF LAW

The criteria for withdrawal of appeal with respect to the claim of whether the award processed on October 8, 2014 that established the debt of $24,068.00 is correct, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a letter dated January 17, 2018, prior to the issuance of an appellate decision, the Veteran requested withdrawal of his appeal.  Subsequently, in January 2018, the Veteran's representative provided argument in support of the claim.  However, the January 2018 Appellate Brief provided no recognition to the Veteran's January 2018 withdrawal.  Thus, the Board finds no ambiguity regarding the withdrawal as the Appellant's Brief did not reflect a complete review of the record or otherwise explain that the Veteran did not intend to withdraw his claim. Further, given the date of the submission, the appellate brief cannot serve to resurrect the appeal.  

Inasmuch as the Veteran has withdrawn his appeal, there remain no allegations of error of fact or law for appellate consideration with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed. 

ORDER

The appeal as to the claim regarding whether the overpayment in the amount of $24,068.00 created by the award action of October 8, 2014 is correct is dismissed.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


